DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Correction of the formal matters noted in the previous Office action is noted with appreciation.
Applicant's arguments filed 04/13/22 have been fully considered but they are not persuasive. At page 12 of the amendment, Applicant suggests that Foster does not teach the claimed trunnions because Foster’s first bearing portion 129 does not “allow blood to flow along the axis of rotation of the rotor between the trunnions.” However, as shown in Fig. 2B, the pumped blood is allowed to flow through bearing portion 129, including along the axis of rotation because the bearing contact surfaces are arranged around the center of rotation. The remainder of Applicant’s arguments appear to mere contradictions of the rejection and as such are considered to be addressed by the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,840,070 to Wampler in view of US 2016/0121034 to Foster.
Regarding independent claim 1, Wampler teaches a blood pump (11), comprising: a housing (12) comprising an inlet (at the entrance to 13) and an outlet (at the exit of 16), an axis of the housing being from the inlet to the outlet (col. 5, ll. 10-15); a rotor disposed in the housing (17), the rotor configured to rotate substantially about the axis to pump blood from the inlet to the outlet (col. 5, ll. 5-10), the axis being a central axis (col. 5, ll. 5-10); a stator (comprising 14 and its enclosed components) disposed within the housing and coupled to the housing (Fig. 7), the stator configured to drive rotation of the rotor about the axis (col. 8, ll. 65 - col. 9, ll. 1); and a bearing mechanism for supporting the rotor inside the housing, the bearing mechanism comprising: a magnetic bearing (21), comprising a permanent magnet and configured to magnetically support the rotor inside the housing in a radial direction from the axis (col. 5, ll. 48-60), the magnetic bearing comprising a first suspension magnet (24) affixed to the housing (col. 5, ll. 43-47) and a second suspension magnet (28) affixed to the rotor (col. 5, ll. 54-57); and a sliding bearing (39 and 41) configured to physically support the rotor inside the housing in an axial direction along the axis of the housing and allow rotation of the rotor substantially about the axis (col. 6, ll. 47-57), the sliding bearing comprising at least one point of contact where the rotor is configured to physically contact a trunnion (47, 42, col. 7, ll. 4-17)) affixed to the housing (Fig. 7).
Wampler fails to teach a plurality of trunnions extending from a side of the casing and radially spaced in a blood flow path to allow blood to flow between the trunnions.
Foster teaches a blood pump (abstract) comprising a sliding bearing comprising trunnions extending from a side of the casing (the left hand side in Fig. 2B-2C) and wherein teach a plurality of trunnions (formed by the supporting structures of bearing surfaces 131, see Fig. 2B) radially spaced in a blood flow path (Fig. 2B) to allow blood to flow between the trunnions (through flow channels 133).
Foster also teaches that providing multiple points of contact in a bearing with flow channels therebetween allows for a constant flow of blood through the bearing which avoids unwanted deposition of proteins and possibly dangerous formation of thrombi (para. 50).  Wampler too teaches that the formation of thrombi is to be avoided in the blood pump (col. 7, ll. 18-27) and aims to avoid such a situation by a pumping action forcing new blood through the bearing areas (col. 7, ll. 12-17).  Because both Wampler and Foster aim to avoid thrombus formation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wampler by using multiple, radially arranged trunnions as taught by Foster as a simple substitution of one known element (the bearing structure of Foster) for another (the bearing structure of Wampler) to obtain the predictable result of creating a constant washing of the bearing surfaces in order to avoid thrombus formation (Foster para. 50).

Regarding independent claim 20, Wampler as modified by Foster teaches a blood pump (Wampler 11), comprising: a housing (Wampler 12) comprising an inlet (at the entrance to Wampler 13) and an outlet (at the exit of Wampler 16), the outlet being tangential to an axis defined by the inlet (Wampler Fig. 6); a rotor (Wampler 17) disposed in the housing (Wampler Fig. 7), the rotor configured to rotate substantially about the axis to pump blood from the inlet to the outlet (Wampler col. 5, ll. 5-10),, wherein the rotor comprises one or more blades (Wampler 49) configured to direct blood flow toward the outlet (Wampler col. 9, ll. 19-22); a stator (comprising Wampler 14 and its enclosed components) disposed within the housing and coupled to the housing (Wampler Fig. 7), the stator configured to drive rotation of the rotor about the axis (Wampler col. 8, ll. 65 - col. 9, ll. 1); and a bearing mechanism for supporting the rotor inside the housing, the bearing mechanism comprising: a magnetic bearing (Wampler 21), comprising a permanent magnet (Wampler 54) and configured to magnetically support the rotor inside the housing in a radial direction from the axis, the magnetic bearing comprising a first suspension magnet (Wampler 31) affixed to the housing and a second suspension magnet (Wampler 54) affixed to the rotor; and a sliding bearing (Wampler 39, 41) configured to physically support the rotor inside the housing in an axial direction along the axis of the housing and allow rotation of the rotor substantially about the axis (Wampler col. 6, ll. 47-57),, the sliding bearing comprising at least one point of contact where the rotor is configured to physically contact a trunnion (Wampler 47, 42, col. 7, ll. 4-17)) affixed to the housing (Wampler Fig. 7), and further comprising a sliding bearing comprising trunnions extending from a side of the casing (the left hand side in Foster Fig. 2B-2C) and wherein teach a plurality of trunnions (formed by the supporting structures of bearing surfaces Foster 131, see Fig. 2B) radially spaced in a blood flow path (Foster Fig. 2B) to allow blood to flow between the trunnions (through flow channels Foster 133)
Regarding dependent claims 2, 3, 4, 5, 7, 8, 9, 10, 11, 15, 16, and 17, Wampler as modified by Foster teaches the blood pump of claim 1  (see above), 
wherein the trunnion comprises an arcuate surface (Wampler 43) configured to contact the rotor and physically support the rotor inside the housing in the axial direction along the axis of the housing and in a radial direction that is substantially orthogonal to the axial direction (Wampler col. 6, ll. 47-57) (claim 2),
wherein the sliding bearing comprises a flat surface of the trunnion (Wampler col. 6, ll. 54-57) configured to contact a tapered point (Wampler 44) of the rotor and physically support the rotor inside the housing in the axial direction along the axis of the housing (Wampler col. 6, ll. 47-57) (claim 3),
wherein the trunnion comprises a concave surface (Wampler 43) configured to contact a curved surface of the rotor and physically support the rotor inside the housing in the axial direction along the axis of the housing and in a radial direction that is substantially orthogonal to the axial direction (Wampler col. 6, ll. 47-57) (claim 4),
wherein trunnion comprises a bearing pin (Wampler 42) extending substantially along the axis (Wampler Fig. 7), and wherein the rotor comprises a pointed end (Wampler 44) configured to contact the bearing pin, wherein the pointed end of the rotor is configured to align with the axis during rotation of the rotor (Wampler Fig. 7) (claim 5),
wherein each trunnion of the plurality of trunnions comprises a convex surface (Foster 131) configured to engage the rotor at a respective point of contact (Foster para. 46), and wherein blood is configured to flow across the convex surface of each trunnion during operation of the blood pump (Foster para. 47) (claim 7),
wherein the rotor is configured to receive a thrust force in the axial direction when blood is flowing through the housing, and wherein the thrust force is configured to cause the rotor to physically engage the trunnion at the at least one point of contact of the sliding bearing (Wampler col. 7, ll. 32-49) (claim 8),
wherein the at least one point of contact between the rotor and the trunnion is configured to be submerged in a blood flow path from the inlet to the outlet; and wherein at least one of the trunnion and the rotor comprises one or more washout passages each configured to direct blood flow away from the at least one point of contact between the rotor and the trunnion (as described at Wampler col. 7, ll. 10-17) (claim 9),
wherein the sliding bearing (41) is positioned between the inlet of the housing and the magnetic bearing (Wampler 21, Fig. 7-8) (claim 10),
wherein the sliding bearing (Wampler 39) is positioned between the outlet of the housing and the magnetic bearing (Wampler 21, Fig. 7-8) (claim 11),
wherein at least a portion of the rotor is configured to contact the trunnion comprises a ceramic material (Foster para. 44) (claim 12),
wherein the sliding bearing is seamless (by forming bearing surfaces integrally with the pump housing, see Foster para. 45) (claim 13),
wherein the trunnion (Foster 129) comprises a hollow interior (formed by Foster’s flow channels 133) that allows blood to flow within the trunnion and over a contact surface of the trunnion with the rotor (Foster para. 47) (claim 14),
the rotor comprising an inducer blade (Wampler 49) that extends from the rotor surface (Wampler Fig. 4) and that is configured to guide blood away from the sliding bearing and towards the outlet of the blood pump (Wampler col. 5, ll. 1-4) (claim 15),
wherein the bearing mechanism is configured to reduce thrombus formation by at least 25% inside the blood pump (Wampler col. 7, ll. 18-27) (claim 16)
wherein the bearing mechanism is configured to eliminate thrombus formation inside the blood pump (Wampler col. 7, ll. 18-27)  (claim 17).



Claim 18, 19, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,840,070 to Wampler in view of US 2016/0121034 to Foster and in view of US 6,071,093 to Hart.
Regarding claim 18, Wampler as modified by Foster teaches a blood pump (Wampler 11), comprising: a housing (Wampler 12) comprising an inlet (at the entrance to Wampler 13) and an outlet (at the exit of Wampler 16), an axis of the housing being from the inlet to the outlet (Wampler col. 5, ll. 10-15); a rotor disposed in the housing (Wampler 17), the rotor configured to rotate substantially about the axis to pump blood from the inlet to the outlet (col. 5, ll. 5-10), the axis being a central axis (Wampler col. 5, ll. 5-10); a stator (comprising Wampler 14 and its enclosed components) disposed within the housing and coupled to the housing (Fig. 7), the stator configured to drive rotation of the rotor about the axis (Wampler col. 8, ll. 65 - col. 9, ll. 1); and a bearing mechanism for supporting the rotor inside the housing, the bearing mechanism comprising: a magnetic bearing (Wampler 21), comprising a permanent magnet and configured to magnetically support the rotor inside the housing in a radial direction from the axis (Wampler col. 5, ll. 48-60), the magnetic bearing comprising a first suspension magnet (Wampler 24) affixed to the housing (Wampler col. 5, ll. 43-47) and a second suspension magnet (Wampler 28) affixed to the rotor (Wampler col. 5, ll. 54-57); and a sliding bearing (Wampler 39 and 41) configured to physically support the rotor inside the housing in an axial direction along the axis of the housing and allow rotation of the rotor substantially about the axis (Wampler col. 6, ll. 47-57), the sliding bearing comprising at least one point of contact where the rotor is configured to physically contact a trunnion (Wampler 47, 42, col. 7, ll. 4-17)) affixed to the housing (Wampler Fig. 7), including a controller (Wampler 59) configured to provide a control signal to the magnetic bearing (Wampler col. 8, ll. 65 - col. 9, ll. 1), and wherein the rotor is configured to maintain the at least one point of contact with the trunnion while undergoing a correcting force in response to tilting (Wampler col. 11, ll. 13-21).
Wampler fails to teach that the controller is configured to provide a control signal to the magnetic bearing to produce a correcting force on the rotor that is configured to align an axis of the rotor with the axis of the housing.
Hart teaches a blood pump (abstract), comprising a controller (col. 3, ll. 50-51) which is configured to provide a control signal to the magnetic bearing to produce a correcting force on the rotor that is configured to align an axis of the rotor with the axis of the housing (col. 3, ll. 45-50).
Wampler teaches that its impeller, too is susceptible to misalignment and contact between the rotating impeller and the stationary stator (col. 11, ll. 13-27).  Because Wampler teaches a pump with an impeller susceptible to misalignment and subsequent, potentially damaging contact between the rotor and stator, and Hart teaches a configuration and means for correcting misalignment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Wampler by using a controller configured to send signals to the electromagnet to produce a correcting force on the rotor as taught by Hart as a combination of prior art elements to achieve the predictable result of correcting rotor misalignment (Hart col. 3, ll. 45-50).
Because Wampler as modified by Foster and Hart teaches the apparatus configured to take the steps claimed in method claim 34, it therefore teaches the method of claim 34.
Regarding claim 19, Wampler as modified by Foster and Hart teaches the pump of claim 18 (see above), further comprising a position sensor (Hart 267) affixed to the housing of the blood pump (Hart col. 9, ll. 9-22), the position sensor configured to provide a signal to the controller indicative of a position of the rotor inside the housing, wherein the controller is configured to provide the control signal in response to receiving the signal from the position sensor (Hart col. 9, ll. 32-46).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372.  The examiner can normally be reached on Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745